Exhibit 10.19

2005 DEFERRED COMPENSATION PLAN

FOR DIRECTORS OF UNISYS CORPORATION

(As amended and restated effective January 1, 2005

except as otherwise noted below)

Article I

Purpose & Authority

1.1 Purpose. The purpose of the Plan is to offer members of the Board of
Directors who are not employees of the Corporation the opportunity to defer
receipt of a portion of their Compensation, under terms advantageous to both the
Director and the Corporation and subject to rules that satisfy the requirements
of section 409A of the Code.

1.2 Effective Date. A deferred compensation plan for directors of the
predecessor to Unisys Corporation was originally approved by the board of the
predecessor corporation on November 20, 1981. That plan, currently named the
Deferred Compensation Plan for Directors of Unisys Corporation, was subsequently
amended, effective January 1, 1994 and, again, effective April 22, 2004.
Deferrals of compensation earned and vested before January 1, 2005 were made
under that plan and amounts deferred under that plan will continue to be subject
to the rules set forth in that plan document. This Plan was adopted February 10,
2005, effective January 1, 2005 (except as otherwise specified below), for
deferrals made on and after the Effective Date. Deferrals of compensation earned
and vested on or after the Effective Date will be subject to the rules set forth
in this Plan document as it may be amended from time to time.

1.3 Authority. Any decision made or action taken by the Corporation and any of
its officers or employees involved in the administration of this Plan, or any
member of the Board or the Committee arising out of or in connection with the
construction, administration, interpretation and effect of the Plan shall be
within the sole discretion of all and each of them, as

 

- 1 -



--------------------------------------------------------------------------------

the case may be, and will be conclusive and binding on all parties. No member of
the Board and no employee of the Corporation shall be liable for any act or
action hereunder, whether of omission or commission, by any other member or
employee or by any agent to whom duties in connection with the administration of
the Plan have been delegated or, except in circumstances involving the member’s
or employee’s bad faith, for anything done or omitted to be done by himself or
herself.

Article II

Definitions

2.1 “Account” means, for any Participant, each memorandum account established
for the Participant under Section 4.1.

2.2 “Account Balance” means, for any Participant as of any date and with respect
to any Account, the aggregate amount reflected in that Account.

2.3 “Beneficiary” means the person or persons designated from time to time in
writing by a Participant to receive payments under the Plan after the death of
such Participant or, in the absence of such designation or in the event that
such designated person or persons predeceases the Participant, the Participant’s
estate.

2.4 “Board” means the Board of Directors of the Corporation.

2.5 “Change in Control” means any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Treasury Regulation section 1.409A-3(i)(5)) (a “Person”) of ownership of 30% or
more of the combined voting power of the then outstanding voting securities of
the Corporation (the “Outstanding Voting Securities”) during a 12-month period,
provided, however, that the acquisition by any corporation pursuant to a
transaction described in clauses (1), (2) and (3) of Section 2.5(c) will not
constitute a Change in Control; or

(b) During a 12-month period, individuals who constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; or

 

- 2 -



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger or consolidation or sale or
disposition of assets of the Corporation that have a total gross fair market
value of more than 40% of the total gross fair market value of assets of the
Corporation immediately before the acquisition (a “Substantial Portion of
Assets”) within a 12-month period (a “Business Combination”), unless, in each
case following such Business Combination, (1) all or substantially all of the
individuals and entities who were the owners, respectively, of the then
outstanding shares of Stock (the “Outstanding Stock”) and Outstanding Voting
Securities immediately before the Business Combination own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns (A) the Corporation or (B) a Substantial Portion of Assets
of the Corporation acquired within a 12-month period either directly or
indirectly through one or more Subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Stock and Outstanding Voting Securities, as the case may be,
(2) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or the corporation resulting from the Business Combination) owns,
directly or indirectly, 30% or more of, the combined voting power of the then
outstanding voting securities of the corporation resulting from the Business
Combination except to the extent that the Person owned 30% or more of the
Outstanding Voting Securities before the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from the Business Combination were members of the Incumbent Board during the
12-month period immediately preceding the Business Combination; or

(d) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation, but only to the extent that one Person acquires
a Substantial Portion of Assets of the Corporation within a 12-month period in
connection with such transaction.

 

- 3 -



--------------------------------------------------------------------------------

The rules of this Section 2.5 shall be interpreted and applied in accordance
with the provisions of Treasury Regulation section 1.409A-3(i)(5).

2.6 “Code” means the Internal Revenue Code of 1986, as amended.

2.7 “Committee” means the Compensation Committee of the Board, such other
committee as may be appointed by the Board to administer the Plan or the person
or persons to whom the Compensation Committee or such other committee may have
delegated any of the Committee’s authority to administer the Plan.

2.8 “Compensation” means amounts payable by the Corporation, absent deferral,
with respect to services provided by a Participant to the Corporation as a
member of the Board, including retainer and meeting fees, but Compensation shall
not include Non-Elective Stock Unit amounts credited to a Participant’s Account
hereunder.

2.9 “Corporation” or “Unisys” means Unisys Corporation.

2.10 “Deferral Election” means an election by an Eligible Director to defer a
portion of his or her Compensation under the Plan, as described in Section 3.1.

2.11 “Effective Date” means, except as otherwise noted herein, January 1, 2005,
the original effective date of the Plan.

2.12 “Eligible Director” means a member of the Board who is not an employee of
the Corporation.

2.13 “Fair Market Value” means, on any date, the sales price of a share of
Unisys Common Stock (a) on the New York Stock Exchange as of the official close
of the New York Stock Exchange at 4:00 p.m. U.S. Eastern Standard Time or
Eastern Daylight Time, as the case may be, on such date, or (b) on such other
stock exchange, designated by the Committee in its sole discretion, as of the
official close of such exchange on such date.

2.14 “Investment Measurement Option” means any of the hypothetical investment
alternatives available for determining the additional amounts to be credited to
a Participant’s Account under Section 4.2. As of the Effective Date, the
Investment Measurement Options available are generally the investment options
available to eligible participants under the USP other than the Unisys Common
Stock Fund.

 

- 4 -



--------------------------------------------------------------------------------

2.15 “Participant” means an Eligible Director or a former Eligible Director who
has made a Deferral Election or been awarded Non-Elective Stock Units and who
has not received a distribution of his or her entire Account Balance.

2.16 “Plan” means the 2005 Deferred Compensation Plan for Directors of Unisys
Corporation, as set forth herein and as amended from time to time.

2.17 “Revised Election” means an election made by a Participant, in accordance
with Section 5.2, to change the date as of which payment of his or her Account
Balance is to commence and/or the form in which such payment is to be made.

2.18 “Separation from Service” means the termination of a Participant’s service
as a member of the Board.

2.19 “Stock Units” means Unisys common stock-equivalent units, which are awarded
pursuant to the Unisys Corporation 2003 Long-Term Incentive and Equity
Compensation Plan or, effective as of April 26, 2007, the Unisys Corporation
2007 Long-Term Incentive and Equity Compensation Plan, or any successor
equity-based incentive compensation plan as Elective or Non-Elective Stock
Units. Elective Stock Units are Stock Units awarded as a result of a
Participant’s election to defer the receipt of Compensation in accordance with
Section 4.2(b) of the Plan. Non-Elective Stock Units are Stock Units awarded to
the Participant by the Corporation without regard to a deferral election. Each
Stock Unit represents the equivalent of one share of Unisys Common Stock;
therefore, the value of a Stock Unit on any given date is the Fair Market Value
of a share of Unisys Common Stock on that date.

2.20 “Stock Units Account” means that portion of a Participant’s Account
attributable to Elective and Non-Elective Stock Units.

2.21 “USP” means the Unisys Savings Plan, as amended from time to time.

2.22 “Valuation Date” means each business day on which the New York Stock
Exchange (or such other exchange designated by the Committee in its sole
discretion) is open, each of which is a date on which the interest of a
Participant in each of the Participant’s Accounts is valued pursuant to the
terms of the Plan.

 

- 5 -



--------------------------------------------------------------------------------

Article III

Deferral of Compensation

3.1 Deferral Election. (a) Each Eligible Director may elect to defer all or a
portion of his or her Compensation that, absent deferral, would be paid to him
or her for services rendered during the following calendar year by properly
completing and filing a Deferral Election form.

(b) To be effective, a Deferral Election must be made in writing by the Eligible
Director on a form furnished by the Secretary of the Corporation.

(1) Generally, an Eligible Director’s Deferral Election must be received by the
Secretary of the Corporation on or before the date specified by the Committee,
which shall be no later than the December 31 prior to the calendar year to which
the Deferral Election applies.

(2) Notwithstanding Section 3.1(b)(1), an individual who becomes an Eligible
Director after January 1 of a calendar year may make a Deferral Election by
filing the required written election with the Secretary of the Corporation on or
before the date that is 30 days after the date on which he or she becomes an
Eligible Director, and his or her election shall apply to Compensation that
would be earned by him or her during the remainder of the calendar year after he
or she filed the election. An Eligible Director may make a Deferral Election
under this Section 3.1(b)(2), (A) when he or she initially becomes an Eligible
Director, or (B) effective January 1, 2009, at any subsequent time if he or she
becomes an Eligible Director again after having ceased to be an Eligible
Director at a previous time, and if he or she either had received his or her
entire Account Balance attributable to his or her prior period of service as a
member of the Board before becoming an Eligible Director again or had not been
an Eligible Director at any time during the 24-month period ending on the date
he or she became an Eligible Director again.

 

- 6 -



--------------------------------------------------------------------------------

An Eligible Director’s service as a member of the Board prior to the Effective
Date and his or her account, if any, under the predecessor to this Plan shall be
taken into account in applying these rules.

(c) Once made, a Deferral Election shall become effective upon receipt by the
Secretary of the Corporation and is thereafter irrevocable, except to the extent
otherwise provided in Section 5.2.

(d) An Eligible Director’s Deferral Election must specify either a percentage or
a certain dollar amount of his or her Compensation to be deferred under the
Plan. In addition, the Deferral Election must specify the date on which payment
of the amount deferred and payment in respect of any Non-Elective Stock Units
that may be credited to the Participant’s Account is to commence and the form in
which such payment is to be made, as set forth below:

(1) Subject to Section 5.1(b) hereof, the Deferral Election must specify that
such payment is to commence:

(A) as of his or her Separation from Service;

(B) as of a specific date that is at least two years after the end of the
calendar year containing the date on which the amounts to be deferred, absent
deferral, would be paid to the Eligible Director;

(C) upon the Eligible Director’s becoming disabled (within the meaning of Code
section 409A);

(D) upon a Change in Control of the Corporation; or

(E) upon the earlier (or earliest) to occur of two (or more) dates described in
(A) – (D) of this Section 3.1(d)(1).

(2) The Eligible Director must specify whether payment of his or her Account,
including any payment in respect of any Non-Elective Stock Units that may be
credited to the Participant’s Account, is to be made in a single sum or in
annual installments.

(3) Notwithstanding the foregoing, an Eligible Director may not elect a form of
payment to the extent that such an election would cause any payments to be made
after the March 31 first following the date that is 20 years after the date of
the Eligible Director’s Separation from Service.

 

- 7 -



--------------------------------------------------------------------------------

(e) Deferrals of an Eligible Director’s Compensation shall be credited to the
Plan as soon as administratively practicable after the date on which the
Compensation, absent deferral, would be payable to the Participant.

(f) Unless an Eligible Director’s Deferral Election specifically provides
otherwise, his or her Deferral Election shall expire as of the last day of the
calendar year for which the Deferral Election was made.

Article IV

Treatment of Deferred Amounts

4.1 Memorandum Account. (a) The Corporation shall establish on its books a
separate Account for each Participant for each calendar year in which the
Participant elects to defer Compensation. Amounts deferred by a Participant
pursuant to a Deferral Election shall be credited to the Participant’s Account
as soon as administratively practicable after the date on which the deferred
amounts, absent deferral, would have been paid to the Participant. Non-Elective
Stock Units awarded to the Participant shall be credited to the Participant’s
Account on such dates as are prescribed in the applicable award documents. In
addition, as of each Valuation Date, incremental amounts determined in
accordance with Section 4.2 will be credited or debited to each Participant’s
Account, and adjustments shall be made with respect to Stock Units as provided
in Section 4.1.(b). Any payments made to or on behalf of the Participant and for
his or her Beneficiary shall be debited from the Account. No assets shall be
segregated or earmarked with respect to any Account and no Participant or
Beneficiary shall have any right to assign, transfer, pledge or hypothecate his
or her interest or any portion thereof in his or her Account. The Plan and the
crediting of Accounts hereunder shall not constitute a trust or a funded
arrangement of any sort and shall be merely for the purpose of recording an
unsecured contractual obligation of the Corporation.

 

- 8 -



--------------------------------------------------------------------------------

(b) If the Corporation shall issue a stock dividend on the Unisys Common Stock,
stock dividend equivalents shall be credited to the Participant’s Stock Units
Account, as of the dividend payment date, as Stock Units in the same amount as
the stock dividends to which the Participant would have been entitled if the
Stock Units were shares of Unisys Common Stock. Cash dividends, if any, shall be
credited to the Stock Units Account, as of the dividend payment date, in the
form of Stock Units based on the Fair Market Value of the Unisys Common Stock on
the dividend payment date. The Stock Units Account shall be appropriately
adjusted to reflect splits, reverse splits, or comparable changes to the
Corporation’s Common Stock.

4.2 Investment Measurement Options. (a) Subject to the provisions of this
Section 4.2, a Participant’s Account, excluding his or her Stock Units Account,
shall be credited or debited with amounts equal to the amounts that would be
earned or lost with respect to the Participant’s Account Balance if amounts
equal to that Account Balance were actually invested in the Investment
Measurement Options in the manner specified by the Participant.

(b) Each Eligible Director may elect, at the same time as a Deferral Election is
made, to have one or more of the Investment Measurement Options applied to
current deferrals, or to have the current deferrals credited to his or her Stock
Units Account in the form of Elective Stock Units. Such election with respect to
current deferrals may be changed at any time upon appropriate notice to the
Secretary of the Corporation, provided, however, that an election to have
current deferrals credited as Elective Stock Units may not be changed at any
time during the effective period of the Deferral Election. If a Participant
elects to have current deferrals credited as Elective Stock Units, the number of
Stock Units to be credited to the Participant’s Stock Units Account under this
Section 4.2(b) shall be the quotient of (x) divided by (y) where (x) equals the
amount of the current deferral to be credited as Stock Units and (y) equals the
Fair Market Value on the date on which the amounts are credited to the
Participant’s Stock Unit Account.

(c) Subject to the restrictions described in Section 4.2(d), a Participant may
elect to change the manner in which Investment Measurement Options apply to
existing Account

 

- 9 -



--------------------------------------------------------------------------------

Balances (excluding the Participant’s Stock Units Account). In addition, a
Participant may elect to have all or any portion of his or her existing Account
Balances (other than the Stock Units Account) credited to his or her Stock Units
Account as Elective Stock Units. The number of Stock Units to be credited to the
Participant’s Stock Units Account under this Section 4.2(c) shall be the
quotient of (x) divided by (y) where (x) equals the amount of the existing
Account Balances to be credited as Stock Units and (y) equals the Fair Market
Value on the effective date on which the amounts are credited to the
Participant’s Stock Units Account. Any election described in this Section 4.2(c)
will be effective upon receipt of the appropriate notice by the Secretary of the
Corporation.

(d) The following rules apply to Investment Measurement Options.

(1) The percentage of a Participant’s current deferrals and/or Account Balance
to which a specified Investment Measurement Option is to be applied must be a
multiple of one percent (1%). The Participant may change the specified
Investment Measurement Options that will apply to his or her Account(s) on any
business day as of which the Plan’s recordkeeper is open for business. Changes
in a specified Investment Measurement Option with respect to a Participant’s
Account will be effective as soon as administratively practicable following
receipt of the Participant’s election.

(2) To the extent that a Participant has not specified an Investment Measurement
Option to apply to all or a portion of his or her current deferrals and/or
Account Balance, the Fidelity Balanced Fund (effective as of January 1, 2007) or
such other fund as is designated by the Committee shall be deemed to be the
applicable Investment Measurement Option.

(3) The chosen Investment Measurement Option or Options shall apply to deferred
amounts on and after the date on which such deferred amounts are credited to the
Participant’s Account.

(e) The Committee shall have the authority to modify the rules and restrictions
relating to Investment Measurement Options (including the authority to change
such Investment Measurement Options prospectively) as it, in its sole
discretion, deems necessary and in accord with the investment practices in place
under the USP.

 

- 10 -



--------------------------------------------------------------------------------

Article V

Payment of Deferred Amounts

5.1 Form and Time of Payment. The benefits to which a Participant or a
Beneficiary may be entitled under the Plan shall be paid in accordance with this
Section 5.1.

(a) Payments of a Participant’s Account Balances (other than the Participant’s
Stock Units Account) shall be made in cash in U.S. dollars. Payments of the
Participant’s Stock Units Account shall be made in shares of Unisys Common
Stock.

(b) Except as otherwise provided in Section 5.3, (1) for payment of a
Participant’s Account Balances upon Separation from Service, the Account
Balances shall be valued as of the last Valuation Date in the month in which the
Participant’s Separation from Service occurs and payment shall commence on the
first day of the next month, (2) for payment upon any other date or dates
specified in the Participant’s Deferral Election or Elections or the
Participant’s Revised Election or Elections (to the extent that the Revised
Election or Elections has or have become effective), the Account Balances shall
be valued as of the last Valuation Date in the month in which such date occurs
and payment shall commence on the first day of the next month, and (3) all
payments shall be made in the form or forms specified in the Participant’s
Deferral Election or Elections or the Participant’s Revised Election or
Elections (to the extent that the Revised Election or Elections has or have
become effective).

(c) To the extent a Participant has not specified the form or time of payment of
all or a part of his or her Account Balance, payment of that portion of the
Account Balance will be made in a single sum upon the Participant’s Separation
from Service.

(d) To the extent a Participant has elected payment in the form of annual
installments, each installment payment after the initial installment payment
shall be made on or about March 31 of each year following the year in which the
first installment was paid. With

 

- 11 -



--------------------------------------------------------------------------------

respect to each Deferral Election made by a Participant, the amount of each
annual installment payment to be made to a Participant under such Deferral
Election shall be determined by dividing the portion of the Participant’s
Account Balance covered by such Deferral Election as of the latest Valuation
Date in the month preceding the date of payment by the number of installments
remaining to be paid under such Deferral Election, and the number of shares of
Unisys Common Stock delivered to a Participant who is receiving installments
from his or her Stock Units Account shall be the quotient of (x) divided by
(y) where (x) equals the amount to be distributed in an installment and
(y) equals the Fair Market Value on the latest Valuation Date in the month
preceding the date of payment, with the amount attributable to any fractional
share payable in cash in U.S. dollars.

(e) Notwithstanding any Deferral Election made by the Participant or any
provision of the Plan to the contrary:

(1) If the Participant’s Separation from Service occurs before the specific date
as of which all or a portion of a Participant’s Account Balance is scheduled to
be paid, the payment of that portion of the Participant’s Account Balance will
commence upon the Participant’s Separation from Service and will be made in the
form elected by the Participant with respect to a distribution upon Separation
from Service.

(2) If a Participant’s Separation from Service occurs after the Participant
begins to receive any portion of an Account Balance that was to be paid to the
Participant as of a specific date, the remaining portion of such Account Balance
shall continue to be distributed in accordance with the form of payment being
made to the Participant at the time of his or her Separation from Service.

(3) If, at the time of a Participant’s Separation from Service the balance in
all of a Participant’s Accounts is $10,000 or less, the balance in all the
Participant’s Accounts shall be paid to the Participant in a single sum upon the
Participant’s Separation from Service.

 

- 12 -



--------------------------------------------------------------------------------

(4) Any portion of a Participant’s Account Balance that has not been paid to the
Participant as of the date of his or her death shall be paid to the
Participant’s Beneficiary in a single sum on the first day of the month
following the month in which the Participant’s death occurs.

(5) If a Participant demonstrates to the satisfaction of the Committee that he
or she has incurred an “unforeseeable emergency” within the meaning of Code
section 409A, the Participant may receive a distribution of the amount necessary
to meet his or her unforeseeable emergency, as determined by the Committee in
accordance with Code section 409A and regulations thereunder.

5.2 Revised Election. (a) Pursuant to a Revised Election, a Participant may
specify:

(1) a date for the commencement of the payment of the Participant’s Account
that, if the Participant originally elected a specified date for payment (as
opposed to payment upon Separation from Service), is a date at least five years
after the date specified in the Participant’s applicable Deferral Election;
and/or

(2) a form of payment that calls for a greater number of annual installment
payments than that specified in the Participant’s applicable Deferral Election,
or a number of annual installment payments where the Participant specified a
single sum payment in his or her applicable Deferral Election, provided that the
first installment begins no earlier than five years after the date on which the
Participant originally elected that distribution commence.

(3) Notwithstanding the foregoing, an Eligible Director may not elect a time of
benefit commencement and/or a form of payment to the extent that such an
election would cause any payments to be made after the March 31 first following
the date that is 20 years after the date of the Eligible Director’s Separation
from Service.

(b) A Participant may make no more than three Revised Elections with respect to
each of the Participant’s Accounts.

(c) To be effective, a Revised Election must:

(1) meet the requirements of Sections 5.2(a) and 5.2(b) above;

 

- 13 -



--------------------------------------------------------------------------------

(2) be made in writing by the Participant on a form furnished for such purpose
by the Secretary of the Corporation; and

(3) be submitted to the Secretary of the Corporation on or before the date that
is one year before the date on which the portion of the Participant’s Account
that is the subject of the Revised Election would, absent the Revised Election,
first become payable.

5.3 SEC Rule 16b. If deemed necessary to comply with Rule 16b-3 under the
Securities and Exchange Act of 1934, as amended, the Corporation may delay
payment with respect to Stock Units until six months following the date on which
the Stock Units were credited to the Participant’s Account.

Article VI

Miscellaneous

6.1 Amendment. The Board may modify or amend, in whole or in part, any of or all
the provisions of the Plan, or suspend or terminate it entirely; provided,
however, that any such modification, amendment, suspension or termination may
not, without the Participant’s consent, adversely affect any deferred amount
credited to him or her under the Plan for any period prior to the effective date
of such modification, amendment, suspension or termination, except that no
Participant consent is necessary if such modification, amendment, suspension or
termination is necessary to comply with the requirements of Code section 409A.
The Plan shall remain in effect until terminated pursuant to this provision.

6.2 Administration. The Committee shall have the sole authority to interpret the
Plan and in its sole discretion to establish and modify administrative rules for
the Plan, including, but not limited to, establishing rules regarding elections,
hypothetical investments and distributions. Elections made under the Plan shall
be effective only to the extent made and filed in accordance with the rules
specified in the Plan or such other rules as may be established by the
Committee. The Committee may delegate to any person or persons the authority and

 

- 14 -



--------------------------------------------------------------------------------

responsibility for all or any aspect of administration of the Plan in its sole
discretion. Notwithstanding any provision of the Plan to the contrary, the
Committee shall administer the Plan in a manner that is consistent with the
requirements of section 409A of the Code. All expenses and costs in connection
with the operation of this Plan shall be borne by the Corporation. The
Corporation shall have the right to deduct from any payment to be made pursuant
to this Plan any federal, state or local taxes required by law to be withheld,
and any associated interest and/or penalties.

6.3 Governing Law. The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the Commonwealth of Pennsylvania
except as such laws may be superseded by the federal law and without regard to
Pennsylvania’s conflict of laws rules.

6.4 Unfunded Plan. It is intended that the Plan constitute an “unfunded” plan
for deferred compensation. The Corporation may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan; provided,
however, that, unless the Corporation otherwise determines, the existence of
such trusts or other arrangements is consistent with the “unfunded” status of
the Plan. Any liability of the Corporation to any person with respect to any
Account under the Plan shall be based solely upon any contractual obligations
that may be created pursuant to the Plan. No such obligation of the Corporation
shall be deemed to be secured by any pledge of, or other encumbrance on, any
property of the Corporation.

 

- 15 -